Citation Nr: 0001357	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability on a direct basis.

2.  Entitlement to service connection for a left knee 
disability on a direct basis.

3.  Entitlement to service connection for a right wrist 
disability on a direct basis.

4.  Entitlement to service connection for a left wrist 
disability on a direct basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1990 to 
March 1992.  He served in the Southwest Asia theater of 
operations from December 1990 to June 1991.

The issues on appeal arise come before the Board of Veterans' 
Appeals (Board) from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  By this rating decision, the RO 
denied service connection for a right knee disability, a left 
knee disability, a right wrist disability, and a left wrist 
disability, all on a direct basis only.  The veteran 
testified before a local hearing officer in September 1995.

In May 1997, the Board remanded the veteran's claims, 
primarily so that the RO could consider and develop them as 
claims concerning a chronic disability resulting from an 
undiagnosed illness, based on the veteran's service during 
the Gulf War.  By a July 1999 supplemental statement of the 
case, the RO continued to deny service connection for a right 
knee disability, a left knee disability, a right wrist 
disability, and a left wrist disability, on a direct basis 
and as chronic disabilities resulting from an undiagnosed 
illness.  The veteran was advised that a response to the 
supplemental statement of the case was optional. 

The veteran's claims concerning service connection for a 
right knee disability, a left knee disability, a right wrist 
disability, and a left wrist disability, all on a direct 
basis, are discussed in the decision section, while the 
claims concerning service connection for joint pain of the 
knees as a chronic disability resulting from an undiagnosed 
illness and for joint pain of the wrists as a chronic 
disability resulting from an undiagnosed illness, are 
discussed in the Remand section below.




FINDINGS OF FACT

1.  The veteran's allegation that his right knee disability 
is related to service is not supported by any medical 
evidence that would render the claim plausible.

2.  The veteran's allegation that his left knee disability is 
related to service is not supported by any medical evidence 
that would render the claim plausible.

3.  The veteran's allegation that he currently has a right 
wrist disability is not supported by any medical evidence 
that would render the claim plausible.

4.  The veteran's allegation that he currently has a left 
wrist disability is not supported by any medical evidence 
that would render the claim plausible.


CONCLUSIONS OF LAW

1.  The veteran has failed to state a well-grounded claim for 
service connection for a right knee disability on a direct 
basis.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has failed to state a well-grounded claim for 
service connection for a left knee disability on a direct 
basis.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has failed to state a well-grounded claim for 
service connection for a right wrist disability on a direct 
basis.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has failed to state a well-grounded claim for 
service connection for a left wrist disability on a direct 
basis.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that in 
February 1990, the veteran was examined for purposes of 
enlistment.  Prior to the examination, the veteran denied any 
history of swollen or painful joints, leg cramps, broken 
bones, tumor, growth, cyst or cancer, arthritis, rheumatism, 
or bursitis, bone, joint or other deformity, lameness, or 
"trick" or locked knee.  Upon examination, the veteran's 
upper extremities, lower extremities, and "other 
musculoskeletal" were found to be normal.  

In May 1990, the veteran was seen in an acute medical care 
setting, complaining of a one day history of pain in his knee 
and ankle.  It was not noted whether the veteran's right or 
left knee was involved.  The veteran denied having any trauma 
in the prior 72 hours, nor any pain for the prior three 
weeks.  There was no redness or swelling noted.  The veteran 
was given Ecotrin and told to run at his own pace for 48 
hours.  He was also told to return if the problem persisted. 

In September 1991, the veteran sought treatment at a clinic 
in Amberg, Germany.  He complained of, in part, pain in his 
upper left shoulder for over one month.  There were no 
complaints of knee or wrist symptoms.  On a statement of 
option form dated in March 1992, the veteran indicated that 
he did not desire a separation examination.  

In October 1993, the veteran filed a claim concerning service 
connection for joint pain of the knees and wrists.  

In January 1994, the veteran underwent a general medical 
examination for VA purposes.  He reported that while serving 
in Desert Storm in December 1990 and January 1991, water 
flowed along both legs due to a leak in a small tank he was 
driving.  Two or three months later from April to May of 
1991, he experienced aching of both knee joints.   He was 
seen in a clinic in Germany.  His present complaints were of 
pain of both knee joints, worse on the right.  Examination 
revealed no scars or functional effects.  The diagnosis was 
arthralgias of both knee joints, etiology unknown.

The veteran also underwent a joints examination for VA 
purposes in January 1994.  Examination of the knees revealed 
no swelling, deformity, lateral instability, subluxation, 
nonunion, loose motion, or malunion clinically.  Range of 
motion bilaterally was flexion to 140 degrees and extension 
to 0 degrees.  An X-ray of the left knee was normal.  X-ray 
of the right knee revealed deformity of the distal femoral 
cortex anteriorly, with associated radiolucencies.  These 
findings were compatible with an old healed fracture or 
desmoid.  There was no acute fracture or dislocation.  There 
was slightly increased soft tissue density in the 
suprapatellar region, suspicious for an effusion.  The 
diagnosis was arthralgias of both knee joints, etiology 
unknown.   

The examiner also noted that the veteran complained of 
problems with his wrist joints during the examination.  
Objectively, there was no abnormality, swelling, or deformity 
found.  Ranges of motion of both wrists were within normal 
limits (i.e., dorsiflexion to 70 degrees and palmar flexion 
to 80 degrees).  

In a telephone conversation with the RO in February 1995, the 
veteran advised that he had not served in the Reserves.

By an April 1995 rating decision, the RO denied service 
connection for a right knee condition, a left knee condition, 
a right wrist condition, and a left wrist condition.

In an April 1995 notice of disagreement, the veteran's 
representative appeared to argue that missing service medical 
records were the reason why the veteran's claims were not 
being granted.

The veteran testified at the RO before a local hearing 
officer in September 1995.  He confirmed that he had served 
in Desert Storm from December 1990 to June 1991.  He claimed 
that he had made a claim for service connection in September 
1991, while he was serving in Hamburg, Germany.  He was 
feeling pain while going up and down steps.  While in Desert 
Storm, the veteran's MOS was 19-Delta, cavalry scout.  He was 
a driver of reconnaissance vehicles.  The veteran stated that 
whenever it rained, water would seep into the hatch of the 
vehicle he was driving, and when the vehicle was accelerated, 
cold water would wash up onto his knees.  The veteran 
speculated that this was the cause of his bilateral knee 
condition. 

The veteran testified that he noticed a bump on his left knee 
in September 1991, and that the bump had remained there ever 
since.  He went to a clinic more than once for this, and he 
indicated that service medical records were not present in 
the claims file which would verify this.  The veteran was 
told that his knee pain was a muscle problem that would work 
itself out and go away, but it never did.  The veteran denied 
that there was a lump above his right knee.  Other than his 
VA examination, the veteran had not been examined or treated 
for his knee symptoms since discharge.  The veteran denied 
ever having broken any bones.

Concerning his wrists, the veteran testified about a sharp 
pain he would experience when picking up objects in certain 
ways.  The veteran first noticed this upon his departure from 
Desert Storm.  

In May 1997, the Board remanded the veteran's claims for 
additional development.

In June 1997, in response to a request made by the RO, the 
National Personnel Records Center (NPRC) advised that it did 
not have any service medical records pertaining to the 
veteran.

In December 1997, NPRC forwarded additional service records 
pertaining to the veteran.  These include, in pertinent part, 
an additional copy of the February 1990 enlistment 
examination report.  These records do not reflect any 
complaints of or treatment for any knee or wrist symptoms.

In February 1998, the veteran underwent another joint 
examination for VA purposes.  He complained of worsening knee 
pain since 1992.  It started with pain in his left knee, with 
what he described as a lump slightly superior to the patella, 
and then he developed right knee pain.  He also had some pain 
in the wrist which worsened with activity.  The veteran 
continued to work as a construction worker.  The veteran 
specifically denied any injuries to the knees, including 
fractures, and also denied having had any surgeries.

Examination of the knees revealed flexion to 140 degrees and 
extension to 0 degrees bilaterally.  There was bilateral 
crepitus and the possibility of minimal effusions.  There was 
no ligament laxity and the knee joint revealed good 
stability.  The examiner did feel a bony prominence superior 
to the patella on the left knee, which the veteran had 
described as a lump.  It was approximately 1 cm in diameter.  
Examination of the wrist revealed normal range of motion and 
no swelling.  The examiner diagnosed the veteran as having 
arthralgias and possible osteoarthritis, although additional 
X-rays were recommended.

An X-ray report of the knees revealed a cortical lesion 
anteriorly in the distal-most shaft of the left femur.  The 
remainder was within normal limits, with no evidence of 
fracture, dislocation, arthritis, effusion, or loose body.  
However, further in the X-ray report, it was noted that the 
cortical defect was on the right side.

In an April 1998 addendum, the VA examiner noted that the X-
ray report did not show any evidence of osteoarthritis, and 
further concluded that the cortical defect on the right did 
not seem to be the cause of the veteran's pain.  

In a May 1999 supplemental statement of the case, the RO 
continued to deny service connection for a right knee 
disability, a left knee disability, a right wrist disability, 
and a left wrist disability.  

In September 1999, the veteran's representative asserted, in 
part, that the veteran was invoking the combat veteran's 
advantage under 1154 to offset the lost service medical 
records.  



II.  Analysis

Under the criteria applicable, service connection will be 
granted for disability resulting from personal injury 
suffered or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  In addition, certain chronic diseases, including 
arthritis, when manifest to a degree of 10 percent or more 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.307(d)(1999).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

Establishing a well-grounded claim for service connection 
generally requires medical evidence of a current disability 
(See Rabideau v. Derwinski, 2 Vet. App. 141 (1992)); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996); See also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Alternatively, under 38 C.F.R. 
§ 3.303(b) (1999), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1999)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

1.  Claims concerning right and left knees

Under the foregoing circumstances, it is the Board's 
conclusion that the veteran has failed to submit evidence of 
well-grounded claims concerning service connection for a 
right knee disability on a direct basis and for a left knee 
disability on a direct basis.  There is no competent evidence 
linking any current diagnosed condition of the knees to 
service or to a service-connected disability.  Caluza, supra.  
In fact, the VA examiner in January 1994 specifically 
concluded that the veteran's arthralgia, first noted over two 
years after discharge, and had no known etiology.  

The Board notes that the veteran has asserted that cold water 
washing over his knees during the Gulf War apparently caused 
his bilateral knee condition.  However, the veteran, as a lay 
person, is not competent to make determinations requiring 
medical expertise which is the situation in this case.  See 
Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).  

Finally, in deciding the veteran's claim concerning the 
knees, the undersigned notes that where a claim for service 
connection is brought by a veteran who engaged in combat, the 
Board must apply 38 U.S.C.A. § 1154, which provides that 
satisfactory lay or other evidence that a disease or an 
injury was incurred in combat will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, even if there are no official records indicating 
service incurrence.  38 U.S.C.A. § 1154 (West 1991); Swanson 
v. Brown, 4 Vet. App. 148, 151-52 (1993); Smith v. Derwinski, 
2 Vet. App. 137, 140 (1992); 38 C.F.R. § 3.304(d) (1999).  It 
is unnecessary for purposes of this decision to determine if 
the veteran engaged in combat.  The provisions of 38 U.S.C.A. 
§ 1154 are limited to the question of whether a particular 
disease or injury occurred in service, that is, what happened 
then, and not with the question of nexus between any current 
disability and service.  In other words, these provisions 
only relax the evidentiary requirements for determining what 
happened in service.  The provisions do not establish service 
connection for a combat veteran.  The veteran must still meet 
the Caluza test by presenting competent evidence of a current 
disability and medical evidence showing a nexus between a 
current disability and service.  In the instant case, the 
veteran has not met the burden of presenting a nexus between 
any claimed disability and service.  

2.  Claims concerning right and left wrists

The veteran's claims concerning service connection for a 
right wrist condition on a direct basis and for a left wrist 
condition on a direct basis are not well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  No medical 
records have been submitted since service separation showing 
the presence of any bilateral wrist disability.  In short, 
the medical evidence does not show that the veteran currently 
has any bilateral wrist disability.  Where the determinative 
issue involves either medical etiology or a medical 
diagnosis, competent medical evidence is required to fulfill 
the well-grounded claim requirement of 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet.App.  359 (1995).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has held that lay persons cannot 
provide testimony where an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Moreover, as 
discussed above, even if the provisions relating to combat 
veterans as discussed above were applicable to the veteran, 
these regulations do not mitigate the need to establish the 
presence of a chronic disability.  38 U.S.C.A. § 1154 (West 
1991).

3.  Conclusion

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

The Board is mindful of the assertions made by the veteran 
and his representative that service medical records are 
incomplete.  However, the Board notes that the claims folder 
does contain what appears to be a complete set of medical 
records, dating from the veteran's entrance examination in 
February 1990 to March 1992, when the veteran signed a form 
reflecting his desire not to have a separation examination.  
The veteran has reported that he sought treatment for knee 
pain at a German clinic in September 1991, and has suggested 
that service medical records are missing which would reflect 
this treatment visit.  While the existing service medical 
records do not reflect that particular treatment, they do 
include a document (summarized above) reflecting an 
outpatient visit to a clinic in Amberg, Germany, in September 
1991, albeit for shoulder pain.  None of the additional 
service records associated with the claims file in December 
1997 reflect any complaints of or treatment for knee or wrist 
symptoms.  It should also be noted that even if a service 
medical record could be located establishing that the alleged 
knee treatment had transpired in September 1991 (or any other 
time), there is still no medical evidence of a nexus between 
any current bilateral knee condition and service, nor is 
there any evidence postservice of the presence of any current 
bilateral wrist condition.  Thus, a further search for 
service medical records at this time would not serve any 
useful purpose.

If claims are not well grounded, the Board does not have 
jurisdiction to adjudicate them.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  Accordingly, as claims that are not well grounded 
do not present a question of fact or law over which the Board 
has 
jurisdiction, the claims concerning entitlement to service 
connection for a right knee disability, a left knee 
disability, a right wrist disability and a left wrist 
disability, all on a direct basis, must be denied.

ORDER

Service connection for a right wrist disability on a direct 
basis is denied.

Service connection for a left wrist disability on a direct 
basis is denied.

Service connection for a right knee disability on a direct 
basis is denied.

Service connection for a left knee disability on a direct 
basis is denied.

REMAND

While the Board has determined that the veteran's claims 
concerning service connection for a right knee disability, a 
left knee disability, a right wrist disability and a left 
wrist disability are all denied on a direct basis, there 
remains a question as to the veteran's claims concerning an 
undiagnosed illness.  Those claims are the subject of this 
remand, and a procedural summary is necessary to clarify the 
situation.

On his claims form filed in September 1994, the veteran 
indicated that he had joint pains in his knees and wrists.  
In a separate sentence, he also requested a "blood screening 
for Desert Storm." 

The March 1995 rating decision, which denied service 
connection for bilateral knee conditions and bilateral wrists 
conditions, was based on direct service connection only.  
There was no mention of 38 C.F.R. § 3.317, the federal 
regulation pertaining to claims concerning chronic 
disabilities resulting from an undiagnosed illness, nor was 
there any mention of 38 C.F.R. § 3.317 in the July 1995 
statement of the case.  

During the September 1995 local hearing, the veteran asserted 
that while he had made a request for a "blood screening," 
VA had not contacted him in this regard.

In its May 1997 remand, the Board requested that the RO 
develop the veteran's claims for bilateral knee and wrist 
pain in light of 38 C.F.R. § 3.317, and forward the claims 
file to an Area Processing Office (APO) for adjudication.  If 
an APO no longer existed to process undiagnosed illness 
claims, the RO was instructed to adjudicate the claims 
itself. 

The Board notes that in May 1997, the processing of 
undiagnosed illness claims was decentralized and APOs were no 
longer used to adjudicate these claims.  After requesting the 
veteran's assistance in providing updated medical records, 
the RO, in its July 1999 supplemental statement of the case, 
denied service connection for bilateral knee and bilateral 
wrist disabilities, both on a direct basis and as chronic 
disabilities resulting from an undiagnosed illness.  

The July 1999 supplemental statement of the case did not 
provide the specific text of 38 C.F.R. § 3.317, and on the 
cover letter, the RO advised the veteran that a response was 
optional.  The veteran did not file a response, although his 
representative did file a 646 in September 1999 generally 
referencing the claims for service connection and mentioning 
the veteran's status as a Gulf War veteran.

It is somewhat unclear whether the veteran's requests for a 
"blood test" are actually claims concerning joint pain of 
the knees and wrists as chronic disabilities resulting from 
an undiagnosed illness.  However, to the extent that the 
veteran has raised such claims, a new supplemental statement 
of the case should be prepared, with the specific language of 
38 C.F.R. § 3.317 included, and the veteran should be 
provided with the opportunity to perfect his appeal.  
Thereafter, the claims should be returned to the Board for 
further adjudication.  Should the RO determine that the 
claims concerning joint pain of the knees and/or wrists as 
chronic disabilities resulting from an undiagnosed illness 
are well grounded, all appropriate development, including 
that described in M21-1, Part III, Change 74 (April 30, 1999) 
should be conducted by the RO.  

In view of the foregoing, the veteran's claims concerning 
joint pain of the knees and ankles as chronic disabilities 
resulting from an undiagnosed illness are REMANDED to the RO 
for the following development:

1.  In a new supplemental statement of 
the case, the RO should again consider 
the following issues: (1) entitlement to 
service connection for joint pain of the 
knees as a chronic disability resulting 
an undiagnosed illness; and (2) 
entitlement to service connection for 
joint pain of the wrists as a chronic 
disability resulting from an undiagnosed 
illness.  

2.  If the RO determines that either or 
both claims are well grounded, it should 
complete development pertinent to Gulf 
War claims as detailed in M21-1, Part 
III, Change 74 (April 30, 1999), and all 
other relevant directives.

3.  If the RO denies the claims, the 
veteran should be provided with the 
specific text of 38 C.F.R. § 3.317 in the 
language of the supplemental statement of 
the case, and the veteran should be 
provided with a reasonable opportunity to 
perfect his appeal.  In the event a 
timely substantive appeal is filed, the 
case should be returned to the Board for 
further appellate consideration. 

No action is required of the veteran until he is informed.  
The purpose of this REMAND is to afford the veteran due 
process.  No inference should be drawn regarding the final 
disposition of the claims concerning service connection for 
joint pain of the knees as a chronic disability resulting 
from an undiagnosed illness, and concerning service 
connection for joint pain of the writs as a chronic 
disability resulting from an undiagnosed illness, as a result 
of this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 

